J-A03023-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DAREK SZYDLOWSKI, PAT                    :   IN THE SUPERIOR COURT OF
GUARIGLIA, AND INVENTEDGE                :      PENNSYLVANIA
CORPORATION                              :
                                         :
                                         :
             v.                          :
                                         :
                                         :
VOY HAIG                                 :   No. 1191 EDA 2017
                                         :
                   Appellant             :

               Appeal from the Order Entered March 16, 2017
 In the Court of Common Pleas of Pike County Civil Division at No(s): 2015-
                                  00665


BEFORE:     GANTMAN, P.J., McLAUGHLIN, J., and PLATT*, J.

JUDGMENT ORDER BY McLAUGHLIN, J.:                FILED FEBRUARY 01, 2018

     Appellant, Voy Haig, appeals pro se from the Order of the Pike County

Court of Common Pleas granting Appellees’ motion for contempt and the

imposition of sanctions, and entering default judgment in favor of Appellees

in the amount of $71,843.29, plus interest and attorney’s fees. In this Court,

Appellant filed a one-page brief that fails to comply with the Pennsylvania

Rules of Appellate Procedure in any meaningful respect. Therefore, we

dismiss the appeal pursuant to Pa.R.A.P. 2101.

     Rule 2101 provides:

          Briefs and reproduced records shall conform in all material
          respects with the requirements of these rules as nearly as
          the circumstances of the particular case will admit,
          otherwise they may be suppressed, and, if the defects
          are in the brief or reproduced record of the appellant



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A03023-18


        and are substantial, the appeal or other matter may
        be quashed or dismissed.

Pa.R.A.P. 2101 (emphasis added).

     In order to avoid dismissal under Rule 2101, an Appellant must comply

with Rule 2111:

        Rule 2111. Brief of the Appellant

        (a) General rule. The brief of the appellant, except as
        otherwise prescribed by these rules, shall consist of the
        following matter, separately and distinctly entitled and in
        the following order:

        (1)       Statement of jurisdiction.

        (2)       Order or other determination in question.

        (3)       Statement of both the scope of review and the
                  standard of review.

        (4)       Statement of the questions involved.

        (5)       Statement of the case.

        (6)       Summary of argument.

        (7)       Statement of the reasons to allow an appeal to
                  challenge the discretionary aspects of a sentence,
                  if applicable.

        (8)       Argument for appellant.

        (9)       A short conclusion stating the precise relief
                  sought.

        (10)      The   opinions    and    pleadings     specified   in
                  Subdivisions (b) and (c) of this rule.

        (11)      In the Superior Court, a copy of the statement of
                  the matters complained of on appeal filed with the
                  trial court pursuant to Rule 1925(b), or an
                  averment that no order requiring a statement of
                  errors complained of on appeal pursuant to
                  Pa.R.A.P. 1925(b) was entered.


                                     -2-
J-A03023-18


Pa.R.A.P. 2111

      Further, while it is well settled that a pro se litigant is granted the

same rights, privileges, and considerations as a party represented by

counsel, pro se status does not provide any particular advantage to an

appellant either. See Commonwealth v. Rivera, 685 A.2d 1011, 1013

(Pa.Super. 1996). Accordingly, “a pro se litigant must comply with the

procedural rules set forth in the Pennsylvania Rules of the Court.”

Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa.Super. 2003) (citation

omitted). This Court may quash or dismiss an appeal where an appellant’s

brief fails to substantially conform with the requirements set forth in the

Pennsylvania Rules of Appellate Procedure. Pa.R.A.P. 2101.

      In this case, Appellant’s one-page brief ignores the Rules of Appellate

Procedure and fails to develop meaningful arguments, let alone provide

citations to authorities or references to the record. Therefore, we dismiss the

appeal. Pa.R.A.P. 2101.

      Appeal dismissed. Case stricken from the February 6, 2018 argument

list. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/1/2018

                                     -3-